Citation Nr: 1229473	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  03-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to in-service exposure to herbicides.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2002 rating decision, the RO denied entitlement to service connection for diabetes mellitus and the Veteran perfected an appeal.  In a June 2006 decision, the Board, in pertinent part, denied entitlement to service connection for diabetes mellitus.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2008 Order, the Court vacated the June 2006 decision which denied entitlement to service connection for diabetes mellitus, and remanded the issue to the Board for further proceedings consistent with a January 2008 Joint Motion for Remand (JMR).  This matter was remanded by the Board in December 2008 and September 2010.  

In the June 2006 decision, the Board granted entitlement to service connection for degenerative joint disease, lumbar spine.  A July 2006 rating decision implemented the grant, assigning a 20 percent disability rating, effective January 14, 2000.  In August 2006, a notice of disagreement was filed with regard to the disability rating assigned.  A statement of the case was issued in July 2009 and a substantive appeal was received in August 2009.

The issue of entitlement to an initial increased rating for degenerative joint disease, lumbar spine, is addressed in the REMAND portion of the decision below and is REMANDED to the VA St. Petersburg RO.  VA will notify the Veteran if any further action is required on his part.



FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, and is not shown to have been exposed to an herbicide agent during service.

2.  Diabetes mellitus, type II, was not manifested during service, was not diagnosed within the first post service year, and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by active service, and diabetes mellitus, type II, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in May 2004, February 2009, and April 2009.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his service connection claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Collectively, the VCAA letters have clearly advised the Veteran of the evidence necessary to substantiate his claim. 

In February and April 2009, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that the preponderance of the evidence is against entitlement to service connection, any questions as to the appropriate disability rating and effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. CT. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and post-service medical records.  Per the December 2008 and September 2010 Board Remands, VA attempted to obtain additional service personnel records pertaining to the Veteran's service from the U.S. Army and Joint Services Records Research Center (JSRRC) and the Veteran; such efforts were unsuccessful.  In February 2011, the National Archives responded that they did not have any records pertaining to the Veteran's unit.  An April 2011 response from the Department of the Air Force, Air Force Historical Research Agency, contains official histories pertaining to the Veteran's unit which will be discussed in detail below.  There is no indication that there is any other repository that would have any further information pertaining to the Veteran's unit during his service, thus the Board finds that VA has discharged its duty to assist the Veteran in supporting his claim.  38 C.F.R. § 3.159(c)(2).  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The evidence of record contains a Memorandum from Compensation and Pension Service pertaining to service in Thailand during the Vietnam era.  As the evidence does not establish competent evidence that the Veteran's claimed diabetes mellitus was incurred in or due to service, it is not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issue on appeal.

Criteria & Analysis

Service connection may be granted on a presumptive basis for Type 2 diabetes mellitus manifested to a compensable degree at any time after service in a veteran who had active military, naval, or air service during the period beginning on January 9, 1962, and ending on May 7, 1975, in the Republic of Vietnam and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976, among other things, added Type 2 diabetes mellitus to the list of presumptive diseases based upon herbicide exposure (codifying a VA regulation which had been in effect since July 2001), and provided a presumption of exposure to herbicides for all veterans who served in Vietnam during the Vietnam era, not just those who have a disease on the presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  These statutory provisions became effective on the date of enactment, December 27, 2001.

The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that nation) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  Id.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) decision, Haas v. Peake, 525 F.3rd 1168 (Fed. Cir. 2008), cert. denied, 77 USLW 3426 (2009), held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to the presumption of herbicide exposure and service connection constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Similarly, in another precedent opinion, the VA General Counsel concluded that the term, "service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.  

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.  In this vein, the Board's adjudication below will include consideration of whether service connection may be awarded for diabetes on a direct incurrence basis.

Summarizing briefly the pertinent facts with the above legal provisions in mind, service treatment records do not reflect any evidence of diabetes, and there is no evidence of diabetes within one year after separation from service.  VA clinical records reflect a diagnosis of diabetes mellitus, which was apparently first diagnosed in 1999.  

Service personnel records reflect that the Veteran was stationed with the 388th SVC Sq., Korat RTAFB in Thailand from September 7, 1969, and had 1 year, 6 months, and 12 days of foreign and/or sea service.  His military occupational specialty (MOS) was 'cook.'  The Veteran's service in Thailand is documented, but the service personnel records do not reflect any service in the Republic of Vietnam.  

In the present case, the Veteran was awarded the Vietnam Service Medal (VSM), as well as the Republic of Vietnam Campaign Medal (RVCM).

The VSM was awarded to veterans who served between July 1965 and March 1973 in Vietnam, Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See U.S. Dep't of Defense Manual of Military Decorations and Awards, Appendix D at D-20, July 1990.  The RVCM is awarded to those personnel who (1) served in the Republic of Vietnam for six months during a specified period, or (2) served outside the geographical limits of the Republic of Vietnam but contributed direct combat support to the Republic of Vietnam and Armed Forces for 6 months, or (3) served in the Republic of Vietnam or outside its geographical limits for less than six months but were wounded, captured or killed.  Id. at 7.5.

Based upon the above definitions, the Veteran's receipt of the VSM and RVCM does not provide proof of active service inside the Republic of Vietnam.  

In a November 2001 statement from the Veteran, he reported that he flew into Vietnam on four occasions when going back and forth from the United States and the Philippines.  

In April 2011 correspondence from the Department of the Air Force, Air Force Historical Research Agency, it was indicated that they conducted a review of the official histories of both the 388th Tactical Fighter Wing and the 388th Services Squadron (specifically the Food Services Section) during the October 1969 through March 1971 time period in an attempt to see if any Food Services (Cooks - AFSC 622X0) were sent on temporary duty (TDY) to the Republic of Vietnam.  The 388th Tactical Fighter Wing, during the October 1969 through June 1970 period had two C-47s that took cargo and passengers to the Republic of Vietnam a few times each month, but there is no listing of who was on the flights.  These aircraft were transferred from the 8th Tactical Fighter Wing to other bases in the Southeast Asia theater of operations in July 1970 and were not replaced.  The histories do not mention this capability of flying its personnel to Vietnam after that date, nor is there any mention of sending anyone to Vietnam.  The 388th Services Squadron historical reports do give specifics as to where they were sending their cooks TDY but the official histories do not note who was sent.  From attached records to the correspondence, there was no mention of sending any of their personnel to Vietnam during the prescribed time period.

The Board finds the report of the Department of the Air Force to be credible and competent as it is based on historical records kept by the Air Force.  Based on the report, there is no evidence that any personnel from the 388th Services Squadron was sent to Vietnam during the Veteran's period of service in Thailand.  Thus, there is no probative evidence in support of the Veteran's assertion that he served in the Republic of Vietnam during his period of active service; rather, there is negative evidence that does not support in-country service.  

Applying the pertinent legal criteria to the facts summarized above, the evidence of record shows that the Veteran had no actual duty in, or that he visited the Republic of Vietnam, at any time during his military service.  Thus, while the Veteran has been diagnosed with a disease listed at 38 C.F.R. § 3.309(e) (diabetes mellitus), he does not have the requisite type of service in the Republic of Vietnam as defined by 38 C.F.R. §§ 3.313(a) and 3.307(a)(6)(iii), and the presumption of exposure to a herbicide agent under 38 C.F.R. § 3.307 does not apply herein.  Therefore, the presumption provisions of this regulation are not applicable.  

The Veteran also asserts that his diabetes developed as a result of exposure to Agent Orange during his active service in Thailand.  In the November 2001 statement, he asserted that while stationed in Thailand he was detailed to the hazardous material team where he cleaned up hazardous spills and he worked on the flight line and in the kitchen where he was exposed to people that handle herbicides.  

With regard to the issue of whether Agent Orange was used in Thailand, the Department of Defense has indicated to the VA Chief Officer for Public Health and Environmental Hazards that there was some limited spraying of the herbicide Agent Orange in Thailand, but this occurred in 1964 and 1965, several years before the Veteran's service in Thailand.  The Veteran has also submitted articles discussing the history of the use of Agent Orange in Thailand which indicated that such use occurred in 1964 and 1965.

Per a VA Memorandum pertaining to herbicides use in Thailand during the Vietnam era, the Compensation and Pension Service has reviewed a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense.  This list contains 71 sites within the U.S. and in foreign countries where tactical herbicides, such as Agent Orange, were used, tested, or stored.  Testing and evaluations of these tactical herbicides were conducted by or under the direction of the U.S. Army Chemical Corps, Fort Detrick, Maryland.  The list does not contain names of individuals.  Additionally, it does not contain any references to routine base maintenance activities such as range management, brush clearing, weed killing, etc., because these vegetation control activities were conducted by the Base Civil Engineer and involved the use of commercial herbicides approved by the Armed Forces Pest Control Board.  The application of commercial herbicides on military installations was conducted by certified applicators.  Department of Defense has advised that commercial herbicides were routinely purchased by the Base Civil Engineer under federal guidelines and that records of these procurements were generally kept no longer than two years.  Compensation and Pension Service has also reviewed a series of official Department of Defense monographs describing in detail the use, testing, and storage of herbicides at various foreign and domestic locations.  In addition, the Project CHECO Southeast Asia Report: Base Defense in Thailand, produced during the Vietnam era, has been reviewed.
 
Regarding a veteran claimant with Thailand service, the Department of Defense list indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  The Report of these tests noted that 5 civilian and 5 military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  This location was not near any U.S. military installation or Royal Thai Air Force Base.

Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  A letter from the Department of the Air Force states that, other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.  In Vietnam, tactical herbicides were aerially applied by UC-123 aircraft in Operation RANCH HAND or by helicopters under the control of the U.S. Army Chemical Corps.  Base Civil Engineers were not permitted to purchase or apply tactical herbicides.  There are no records of tactical herbicide spraying by RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  However, there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from 30 August through 16 September 1963 and from 14 -17 October 1966.  The 1966 missions involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes."  These facts are not sufficient to establish tactical herbicide exposure for any veteran based solely on service in Thailand.

While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  However, as noted above, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  

If the veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, Compensation and Pension Service advised that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Also, there are no studies that we are aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.

If the veteran's claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  Since 1957, the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) has routinely provided listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide. 

The Compensation and Pension Service stated that it could not provide any additional evidence beyond that described above to support a Veteran's claim.  

With regard to the assertions claiming alleged exposure to Agent Orange during service in Thailand, given the regulatory criteria and precedent opinions from the VA Office of General Counsel and Compensation and Pension Service cited above, and the lack of any objective evidence that the Veteran was present at a location or time in Thailand where Agent Orange was used, his assertions as to such exposure, absent any specific corroborating objective evidence, are insufficient to trigger application of the presumption provisions at 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), cited above.  The Board has given consideration to the Veteran's assertions that while stationed in Thailand he was detailed to the hazardous material team where he cleaned up hazardous spills and he worked on the flight line and in the kitchen where he was exposed to people that handle herbicides.  However, the Veteran was not stationed in Thailand during the time periods in which herbicides were used; such use was years prior to when the Veteran arrived in Thailand.  Likewise, with regard to assertions that he worked on the flight line and was exposed to airplanes and individuals who were exposed to herbicides in Vietnam, as detailed hereinabove, such cannot provide the basis for exposure to herbicides.  

Turning to whether entitlement to service connection for diabetes is warranted on the basis of direct incurrence, a thorough review of the Veteran's claims file reveals no medical evidence linking his diabetes mellitus, apparently first diagnosed in 1999, to symptomatology or pathology present during military service so many years earlier.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility with respect to his statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's lay contentions that his diabetes mellitus is due to service.  The Board finds that the Veteran is competent to state his recollections of his in-service experiences, but finds his assertions of herbicide exposure and Vietnam in-country service to be less credible than the negative evidence discussed hereinabove.  Likewise,  the Veteran lacks the competence to relate his condition to service.  Thus, any such statements regarding the etiology of his conditions are deemed not competent.

In light of service treatment records being devoid of any complaints or treatment for diabetes mellitus, and the lack of diagnosis in the year following service, the Board finds that it is unnecessary to schedule the Veteran for a VA examination with regard to the etiology of such current disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In short, the Board finds the positive evidence, which is limited to the unsupported contentions of the Veteran, to be outweighed by the more objective negative evidence, to include the silent service treatment records, the fact that the Veteran did not serve in Vietnam, the fact that the Veteran did not serve in Thailand during the applicable period in which herbicides were used, and the lack of any competent medical evidence linking diabetes to service.  Thus, the claim of service connection must be denied.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

In June 2004 and March 2007, the Veteran underwent VA examinations pertaining to the lumbar spine.  Statements submitted from the Veteran and his attorney indicate that this disability has worsened.  Thus, in light of the fact that the most recent VA examination was conducted in 2007 and due to the Veteran's reported increased symptomatology, the Board has determined that the Veteran should be afforded another VA examination to assess the current nature and severity of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

VA outpatient treatment records from the Biloxi, Mississippi VA Medical Center (VAMC) dated from February 2000 to June 25, 2009 are of record.  Updated treatment records should be obtained from June 26, 2009.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran should also be requested to complete an appropriate release (VA Form 21-4142) pertaining to any private medical providers who have treated him for his lumbar spine disability.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all private medical providers pertaining to the lumbar spine and that he complete an appropriate release (VA Form 21-4142) pertaining to all identified medical providers.  Then, request the entirety of the Veteran's treatment records from the identified medical providers.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's updated treatment records from the Biloxi VAMC from June 26, 2009.

3.  The Veteran should be afforded an orthopedic examination with an orthopedist to determine the severity of his lumbar spine disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

4.  After completion of the above, review the expanded record and determine if an initial increased rating is warranted for lumbar spine disability.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


